DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 5/09/2022.
Claims 1-2 and 6-7 have been amended and are hereby entered.
Claims 5, 9, and 13-14  have been canceled.
This action is made FINAL.
Domestic Benefit
The ADS filed on 06/06/2019 properly identifies this application as a 371 national stage application claiming the benefit of PCT/JP2016/087195, filed on 12/14/2016.  PCT/JP2016/087195 supports all claims as presently drafted; thus, all claims are granted an effective filing date of 12/14/2016.
Response to Applicant’s Arguments
Claim Rejections – 35 USC § 112
	The present amendments obviate the previous 112(b) rejections; therefore, these rejections are withdrawn.
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Applicant first argues that the newly presented limitation of “a weight charge determination unit configured to make a determination that a toll of the vehicle should be determined on a basis of the maximum value in a case where the vehicle type is a first vehicle type, and make a determination that the toll of the vehicle should not be determined on a basis of the maximum value in a case where the vehicle type is a second vehicle type into which vehicles having a proportion of weight are classified, the proportion of weight of the vehicles classified into the second vehicle type being less varied than a proportion of weight of vehicles classified into the first vehicle type” provides “significantly more” than the asserted judicial exception “at least because the effect is not well known to one having ordinary skill in the art.”  
This argument is flawed for multiple reasons.  Firstly, as with a very similar argument advanced and addressed in the last round of prosecution, Applicant makes an unsupported, conclusory statement that the limitation is not well known to one of ordinary skill in the art, thus making this an improper argument.  Secondly, as has been explained previously, a finding that a limitation is well-understood, routine, and conventional in the art is required when said limitation is categorized as insignificant extra-solution activity, which is not the case with this limitation.  Thirdly, the claimed determinations which are the subject of this limitation (ie: determinations that a toll should or should not be based on weight based on the vehicle type) are abstract ideas in the form of both certain methods of organizing human activity and mental processes.  As such, this limitation is part of the overall judicial exception which must be overcome by the remainder of the claim (or the “additional elements”).  As has been explained previously, an abstract idea cannot integrate itself into a practical application; it is the additional elements which must provide “significantly more” than any recited judicial exceptions.  
Applicant next argues that, in response to Examiner’s previous answer that the purported technical improvement of increasing “weight measurement accuracy (resolution)” was not embodied in the claims, the present amendments now embody this purported improvement via the same above-quoted limitation.  Specifically, in response to the above-quoted limitation, Applicant states that “[t]herefore, the axle load scale or the wheel load scale having the measurement range fitted to the weight range of the first vehicle type can be use, and thus the weight measurement accuracy (resolution) can be increased, and more detailed weight charging can be achieved.”  Examiner disagrees.  The purported improvement is still not embodied in the claims, even as presently amended.  The amendment in question (at least as interpreted in the present examination – see 112(b) rejections below) specifies that the weight variance for vehicles of the second vehicle type would be less than for vehicles of the first vehicle type, but this does not require any change to the measurement range of the axle or wheel load scales.  Indeed, the measurement range of the wheel/axle load scales is never mentioned at all, much less used in the manner asserted in Applicant’s Remarks.  Applicant’s asserted requirements to this effect are nowhere to be found in the claims themselves, nor would they be required to flow from the present claim language.  As such, the purported improvement is not embodied in the claims.
Further, even if the asserted functionality and resulting purported improvement were properly embodied in the claims (which, to be clear, they are not), this improvement would not qualify as an improvement to computer functionality or other technology under MPEP 2106.05(a).  The asserted result of improving weight measurement accuracy stems from the use of a scale with a measurement range commensurate with the approximate weight of the vehicle type in question.  The selection of a proper measurement device (e.g., scale) to use with a particular object to be measured (e.g., weighed) in order to increase measurement accuracy is a fairly ubiquitous pre-existing improvement, common in at least the measurements of weight, material hardness, and pressure.  Indeed, the selection and use of a scale with an appropriate measurement range for the object to be weighed is regularly performed in high-school science classrooms.  Applying this to a particular field of use (vehicle tolling) does not provide an improvement to a technology (e.g., this does not improve the computer components of the system or the axle/wheel load scales themselves), but rather usurps a pre-existing improvement and uses it for a particular application.
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.
Applicant first yet again repeats the conclusory statement that “[t]he Office failed to establish a prima facie case of obviousness, because the Office failed to properly determine the scope and content of the cited references.”  This argument has been advanced and answered multiple times, and the present iteration of this argument continues to provide no addition (or, in this case, any) supporting rationale beyond what was present in previous Remarks.  This argument fails for the same reasons previously explained.  See previous Office Actions for more information.
Applicant asserts that the previously cited combination of references fails to disclose the newly amended limitation of “an axle load information computation unit configured to compute a maximum value of the measurement values.”  Examiner notes that this limitation is presently amended such that “representative value” becomes “maximum value.”  Examiner further notes that this narrowing was previously claimed in dependent form in the presently-cancelled Claims 5 and 9.  In support of this assertion, Applicant provides brief summary paragraphs of the previously cited Dooshisu, Rotman, and Carlsson references, followed by a conclusory statement that none of these references “include the recited features.”  Examiner disagrees.  As previously cited for Claims 5 and 9, the primary Dooshisu reference discloses the calculation (and subsequent use) of a maximum value in at least Paragraphs 0007-0008 and 0015, wherein individual weight measurements of a vehicle’s respective axles, followed by obtaining the total weight of the vehicle by arithmetic processing of the respective axial weights.  This constitutes the computation of “a maximum value of the measurement values” as claimed.  Indeed, this functionality is even present in Applicant’s summary paragraph of the disclosure of the Dooshisu reference.  
Regarding Applicant’s related assertion that “even if Dooshisu is modified in view of Rotman and Carlsson, there is no reason for a person having ordinary skill in the art to modify Dooshisu to compute a maximum value of measurement values of the axles from the axle load scale or measurement values of the wheels from the wheel load scale because the person never focuses the maximum value which is not disclosed in any of Dooshisu, Rotman, and Carlsson,” as explained above, the primary Dooshisu reference does disclose the calculation of a maximum value for vehicle weight based on the individual axle weight measurements, and thus there is no reason to modify the Dooshisu reference for this functionality as Dooshisu already discloses it.  In the relevant claims, the individual axle measurements in Dooshisu is modified to become individual wheel measurements as per Dooshisu’s combination with the Yamato reference, as explained in previous and present Office Actions.  
Regarding Applicant’s related assertion that “there is no reason for a person having ordinary skill in the art to modify Dooshisu to make a determination, from the vehicle type (the first vehicle type and the second vehicle type), whether or not that a toll of the vehicle should be determined on a basis of the maximum value,” Examiner disagrees.  A rationale for combining the Dooshisu and Rotman references has been provided in each Office Action, including the present one.  Said rationale is in line with the requirements set forth in KSR Int’l Co. v. Teleflex.  
Regarding Applicant’s assertion that “[o]ne of ordinary skill in the art would understand that the recited features of the claim language would increase weight measurement accuracy, i.e., resolution, and more detailed weight charging is able to be achieved,” Examiner disagrees as explained in relation to the standards of 101 above.  
Regarding Applicant’s argument that the combination of Dooshisu and Yamato in Claim 2 “failed to apply Yamato in a manner sufficient to cure the deficiencies of Dooshisu,” Examiner notes that this argument has previously been advanced and answered, and Applicant is directed to the explanations set forth in previous Office Actions.  This argument is repeated verbatim (other than an updating of citation page numbers) from multiple previous Remarks, and provides no response to the previously provided answers.  This argument fails for the same reasons previously explained.  See previous Office Actions for more information.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“axle/wheel load scale measurement value acquisition unit configured to…” of Claims 1-2;
“axle/wheel load information computation unit configured to…” of Claims 1-2;
“toll determination unit configured to…” of Claims 1-2;
“vehicle information acquisition unit configured to…” of Claims 1-2; 
“vehicle type determination unit configured to…” of Claims 1-2; and
“weight charge determination unit configured to…” of Claims 1-2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Particularly, these terms are interpreted in light of Figs. 2, 7, and 9, as well as the paragraphs of the specification corresponding thereto.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 and 6-7 contain variations on the following language:  “a weight charge determination unit configured to make a determination that a toll of the vehicle should be determined on a basis of the maximum value in a case where the vehicle type is a first vehicle type, and make a determination that the toll of the vehicle should not be determined on a basis of the maximum value in a case where the vehicle type is a second vehicle type into which vehicles having a proportion of weight are classified, the proportion of weight of the vehicles classified into the second vehicle type being less varied than a proportion of weight of vehicles classified into the first vehicle type.”  It is unclear, as drafted, what “a proportion of weight” in relation to vehicles of a first and second vehicle type indicates.  A “proportion” is a relative term, requiring comparison between two objects to be defined, yet as claimed, these proportions are defined only in relation to a single object (either a vehicle of the first or second vehicle type, respectively).  As such, the bounds of the claims are indefinite.  In view of the specification (particularly Paragraph 0061), for the purposes of this examination, the above-quoted language will be interpreted as “a weight charge determination unit configured to make a determination that a toll of the vehicle should be determined on a basis of the maximum value in a case where the vehicle type is a first vehicle type, and make a determination that the toll of the vehicle should not be determined on a basis of the maximum value in a case where the vehicle type is a second vehicle type, wherein a weight of passengers causes less variance in an overall weight of the passengers and the vehicle of the second type than for an overall weight of the passengers and a vehicle of the first vehicle type.”  
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1-2 and 6-7, the limitations of a weight charge determination unit configured to make a determination that a toll of the vehicle should be determined on a basis of the maximum value in a case where the vehicle type is a first vehicle type, and make a determination that the toll of the vehicle should not be determined on a basis of the maximum value in a case where the vehicle type is a second vehicle type into which vehicles having a proportion of weight are classified, the proportion of weight of the vehicles classified into the second vehicle type being less varied than a proportion of weight of vehicles classified into the first vehicle type; a toll determination unit configured to determine the toll of the vehicle on the basis of the maximum value, wherein the toll determination unit is configured to determine the toll of the vehicle on the basis of the maximum value in accordance with the determination that the toll of the vehicle should be determined on the basis of the maximum value in the weight charge determination unit; and the toll determination unit is configured to determine the toll of the vehicle on a basis of a vehicle-type classification of the vehicle in accordance with the determination that the toll of the vehicle should not be determined on the basis of the maximum value in the weight charge determination unit, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, these limitations fall at least within the enumerated subcategory of commercial or legal interactions.  
Additionally, the limitations of an axle/wheel load scale measurement value acquisition unit configured to acquire measurement values of the axles/wheels from the axle/wheel load scale; an axle/wheel load information computation unit configured to compute a maximum value of the measurement values; a vehicle information acquisition unit configured to acquire vehicle information of the vehicle; a vehicle type determination unit configured to determine a vehicle type of the vehicle from the information; a weight charge determination unit configured to make a determination that a toll of the vehicle should be determined on a basis of the maximum value in a case where the vehicle type is a first vehicle type, and make a determination that the toll of the vehicle should not be determined on a basis of the maximum value in a case where the vehicle type is a second vehicle type into which vehicles having a proportion of weight are classified, the proportion of weight of the vehicles classified into the second vehicle type being less varied than a proportion of weight of vehicles classified into the first vehicle type; a toll determination unit configured to determine the toll of the vehicle on the basis of the maximum value, wherein the toll determination unit is configured to determine the toll of the vehicle on the basis of the maximum value in accordance with the determination that the toll of the vehicle should be determined on the basis of the maximum value in the weight charge determination unit; and the toll determination unit is configured to determine the toll of the vehicle on a basis of a vehicle-type classification of the vehicle in accordance with the determination that the toll of the vehicle should not be determined on the basis of the maximum value in the weight charge determination unit, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  For example, these limitations constitute observations, evaluations, judgments, and/or opinions.  
Additionally, the limitation of an axle/wheel load information computation unit configured to compute a maximum value of the measurement values, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, this limitation constitutes a mathematical calculation.  
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, mathematical formulae or equations, or mathematical calculations, it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a charging system, an axle/wheel load scale configured to measure axle/wheel loads of a plurality of axles/wheels of a vehicle, an axle/wheel load information computation unit, a vehicle information acquisition unit, a vehicle type determination unit, a weight charge determination unit, and a toll determination unit.  An axle/wheel load scale configured to measure axle/wheel loads of a plurality of axles/wheels of a vehicle amounts to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  A charging system, an axle/wheel load information computation unit, a vehicle information acquisition unit, a vehicle type determination unit, a weight charge determination unit, and a toll determination unit amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, or generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claims are not patent eligible.  
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dooshisu KK (JP 2005092283, a translated copy of which was attached to the IDS dated 07/12/2019) (hereafter, “Dooshisu”) in view of Rotman et al (PGPub 20030182222) (hereafter, “Rotman”), Carlsson (PGPub 20160247398) (hereafter, “Carlsson”), and Pichard (FR 2903519) (hereafter, “Pichard”).  
Regarding Claims 1 and 6, Dooshisu discloses the following limitations:
a charging system (Solution; ¶ 0001);
an axle load scale configured to measure axle loads of a plurality of axles of a vehicle (Solution; ¶ 0007, 0010, 0015; Fig. 1; detects an axle weight of each axle);
an axle load scale measurement value acquisition unit configured to acquire measurement values of the axles from the axle load scale (Solution; ¶ 0007, 0010, 0015; Fig. 1; the axle weight of each axle);
an axle load information computation unit configured to compute a maximum value of the measurement values (Solution; ¶ 0007-0008, 0015; "total vehicle weight");
a vehicle information acquisition unit configured to acquire vehicle information of the vehicle (Solution; ¶ 0007, 0012; Claim 1; a first antenna for receiving vehicle information); and 
a vehicle type determination unit configured to determine a vehicle type of the vehicle from the vehicle information (Solution; ¶ 0007, 0011; Claim 1; detection of vehicle type classification).
Dooshisu does not explicitly disclose but Rotman does disclose a weight charge determination unit configured to make a determination that a fee of the object should be determined on a basis of a factor such as weight in a case where the object aspects are of a first type, and make a determination that the fee of the object should not be determined on a basis of a factor such as weight in a case where the object aspects are of a second type (¶ 0047, 0049, 0064-0066; determines how fee should be determined based on aspects of the object (e.g., exceeding some length or width, size, weight, or shape); fee may be based on weight or other factor(s)).  Dooshisu additionally discloses wherein the object is a vehicle, the fee is a toll, the object aspect is the vehicle type, and the weight is the computed maximum value (Solution; ¶ 0007-0008, 0014-0015; “total vehicle weight”).  Dooshisu, Rotman, and Carlsson do not explicitly disclose but Pichard does disclose the first type being the first vehicle type, and second type being the second vehicle type, and wherein a weight of passengers causes less variance in an overall weight of the passengers and the vehicle of the second type than for an overall weight of the passengers and a vehicle of the first vehicle type (pg. 3, 4th paragraph; discloses a variety of vehicle types classified in part by their weight ranges; the weight of passengers necessarily causes less variance to the overall weight of heavier vehicles because the passengers make up a smaller portion of the overall weight of heavier vehicles than of lighter vehicles).
Dooshisu does not explicitly disclose but Rotman does disclose a fee determination unit configured to determine the fee of the object on the basis of the weight factor, wherein the fee determination unit is configured to determine the fee of the object on the basis of the weight factor in accordance with the determination that the fee of the objection should be determined on the basis of the weight factor in the weight charge determination unit (Solution; ¶ 0007-0008, 0015, 0066-0067; Fig. 10; determines how fee should be determined based on whether other factors (e.g., object length, width, size, weight) apply; fee may be based on weight).  Dooshisu additionally discloses wherein the object is a vehicle, the fee is a toll, the weight is the maximum value, and the toll is determined by the toll determination unit (Solution; ¶ 0007-0008, 0011, 0014-0015; a charge processing device that calculates a charge according to the vehicle type and weight).
Dooshisu does not explicitly disclose but Rotman does disclose the fee determination unit is configured to determine the fee of the object on the basis of other factors of the object in accordance with the determination that the fee of the object should not be determined on the basis of the weight factor in the weight charge determination unit (¶ 0066-0067; Fig. 14).  Neither Dooshisu nor Rotman explicitly disclose but Carlsson does disclose wherein the object is a vehicle, the fee is a toll, and the other factors include a vehicle-type classification (¶ 0024).  Dooshisu additionally discloses wherein the toll is determined by the toll determination unit and the weight factor is the maximum value (Solution; ¶ 0007, 0011, 0014).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the fee determination of Rotman with the toll collection system of Dooshisu because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Rotman are applicable to the base device (Dooshisu), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the toll determination techniques of Carlson with the toll collection system of Doohsisu and Rotman because Carlsson teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and ¶ 0010, the invention of Carlsson is disclosed for use in a toll collection system such as that of Dooshisu and Rotman.
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the toll vehicle type classifications of Pichard with the toll collection system of Dooshisu, Rotman, and Carlsson because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Pichard are applicable to the base device (Dooshisu, Rotman, and Carlsson), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dooshisu in view of Rotman, Carlsson, Pichard, and Yamato Scale Corp. (JP 2015124996, a translated copy of which was attached to the IDS dated 07/12/2019) (hereafter, “Yamato”).
Regarding Claims 2, 7, and 14, Dooshisu discloses the following limitations:
a charging system (Solution; ¶ 0001);
an axle load scale configured to measure axle loads of a plurality of axles of a vehicle (Solution; ¶ 0007, 0010, 0015; Fig. 1);
an axle load scale measurement value acquisition unit configured to acquire measurement values of the axles from the axle load scale (Solution; ¶ 0007, 0010, 0015; Fig. 1);
an axle load information computation unit configured to compute a maximum value of the measurement values (Solution; ¶ 0007-0008, 0015; "total vehicle weight"); 
a vehicle information acquisition unit configured to acquire vehicle information of the vehicle (Solution; ¶ 0007, 0012; Claim 1); and 
a vehicle type determination unit configured to determine a vehicle type of the vehicle from the vehicle information (Solution; ¶ 0007, 0011; Claim 1).
Dooshisu does not explicitly disclose but Rotman does disclose a weight charge determination unit configured to make a determination that a fee of the object should be determined on a basis of a factor such as weight in a case where the object aspects are of a first type, and make a determination that the fee of the object should not be determined on a basis of a factor such as weight in a case where the object aspects are of a second type (¶ 0047, 0049, 0064-0066; determines how fee should be determined based on aspects of the object (e.g., exceeding some length or width, size, weight, or shape); fee may be based on weight or other factor(s)).  Dooshisu additionally discloses wherein the object is a vehicle, the fee is a toll, the object aspect is the vehicle type, and the weight is the computed maximum value (Solution; ¶ 0007-0008, 0014-0015; “total vehicle weight”).  Dooshisu, Rotman, and Carlsson do not explicitly disclose but Pichard does disclose the first type being the first vehicle type, and second type being the second vehicle type, and wherein a weight of passengers causes less variance in an overall weight of the passengers and the vehicle of the second type than for an overall weight of the passengers and a vehicle of the first vehicle type (pg. 3, 4th paragraph; discloses a variety of vehicle types classified in part by their weight ranges; the weight of passengers necessarily causes less variance to the overall weight of heavier vehicles because the passengers make up a smaller portion of the overall weight of heavier vehicles than of lighter vehicles).
Dooshisu does not explicitly disclose but Rotman does disclose a fee determination unit configured to determine the fee of the object on the basis of the weight factor, wherein the fee determination unit is configured to determine the fee of the object on the basis of the weight factor in accordance with the determination that the fee of the objection should be determined on the basis of the weight factor in the weight charge determination unit (Solution; ¶ 0007-0008, 0015, 0066-0067; Fig. 10; determines how fee should be determined based on whether other factors (e.g., object length, width, size, weight) apply; fee may be based on weight).  Dooshisu additionally discloses wherein the object is a vehicle, the fee is a toll, the weight is the maximum value, and the toll is determined by the toll determination unit (Solution; ¶ 0007-0008, 0011, 0014-0015; a charge processing device that calculates a charge according to the vehicle type and weight).
Dooshisu does not explicitly disclose but Rotman does disclose the fee determination unit is configured to determine the fee of the object on the basis of other factors of the object in accordance with the determination that the fee of the object should not be determined on the basis of the weight factor in the weight charge determination unit (¶ 0066-0067; Fig. 14).  Neither Dooshisu nor Rotman explicitly disclose but Carlsson does disclose wherein the object is a vehicle, the fee is a toll, and the other factors include a vehicle-type classification (¶ 0024).  Dooshisu additionally discloses wherein the toll is determined by the toll determination unit and the weight factor is the maximum value (Solution; ¶ 0007, 0011, 0014).  
Dooshisu, Rotman, and Carlsson do not explicitly disclose but Yamato does disclose wherein the axle scales/measurements are individual wheel scales/measurements (Solution; Claim 1).
The motivation to combine the Dooshisu, Rotman, Carlsson, and Pichard references remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the wheel scales and measurements of Yamato with the toll collection system of Dooshisu, Rotman, Carlsson, and Pichard because Yamato teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶¶ 0019 and 0046, the invention of Yamato is disclosed for use in a toll collection system such as that of Dooshisu, Rotman, Carlsson, and Pichard.


Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20190228593 – “Toll Road Network Traffic Information Collection and Guidance System Based on Route Identification System,” Liu et al, disclosing a system for gathering and transmitting vehicle information for use on a toll road
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628